Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), entered July 27, 2006, dismissing the complaint as against defendant Platzer Swergold, unanimously affirmed, with costs.
Plaintiff failed to demonstrate, in this action for conversion and money had and received, that defendant law firm was not a holder in due course (UCC 3-302 [1]) of the retainer check given to it by nonparty McCann, Inc. as payment for legal services to be rendered (see First Intl. Bank of Israel v Blankstein & Son, 59 NY2d 436 [1983]; Chemical Bank of Rochester v Haskell, 51 NY2d 85 [1980]). This check was drawn on a corporate account, and there was no indication that the law firm had actual knowledge of any defense against it (UCC 3-304 [7]; see Hartford Acc. & Indem. Co. v American Express Co., 74 NY2d 153,162 [1989]).
We have considered plaintiffs remaining arguments and find them without merit. Concur—Saxe, J.P., Sullivan, Gonzalez, Catterson and Kavanagh, JJ.